[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION AND ORDER DENYING INMATE NOTICE OF APPLICATION TO SENTENCING JUDGE FOR MODIFICATION AND REDUCTION OF SENTENCE
1. The defendant was sentenced to sixty (60) years in jail on March 29, 1996.
2. By undated application which is also unsigned, the applicant has moved to have his sentence reduced and modified to thirty (30) years.
3. Section 53a-39 (b) of the Connecticut General Statutes provides that: The sentence may be modified only upon the agreement of the defendant and the State's attorney to seek review of the sentence.
4. The defendant has not annexed to his application any agreement upon the part of the State's attorney for the Judicial District of Waterbury to seek review of the sentence.
5. However, by endorsement on the application dated 4/19/96, filed with the Clerk, the State's Attorney has refused to assent to a hearing.
6. Therefore, no hearing may be held to determine whether or not there should be any modification of the sentence, nor may the court modify the sentence.
6. The application is therefore denied.
MURRAY, J.
FLYNN, J.
FASANO, J.
[EDITORS' NOTE:  SENTENCE MODIFICATION APPLICATION IS ELECTRONICALLY NON-TRANSFERRABLE.] CT Page 3876